DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt and entry of Applicant’s Preliminary Amendment filed on 12/16/2021 is acknowledged.  Claims 3-5, 8-9, 11, and 15-19 have been amended. Claims 1-20 are pending in this application.

Specification
The disclosure is objected to because of the following informalities: Throughout the specification, “discreet” (inconspicuous/unobtrusive) should read “discrete” (separate/distinct). Appropriate correction is required.

Claim Objections
The claims below are objected to because of the following informalities:  
In claims 1-2, 10, and 12, “discreet” should read “discrete” as explained above.  
In claims 1, 9, and 10, “the said” should read either “the” or “said”, not both.
Claim 1, clauses c), g), and j), “the first/second/third of the three or more discreet heat transfer devices” should read “[[the]] a first/second/third of the three or more discrete heat transfer devices”
Claim 10, clauses c) and f), “the first/second of the three or more discreet heat transfer devices” should read “[[the]] a first/second of the three or more discrete heat transfer devices”
Claims 1 and 10, clause c) of each, “to cool the hot exhaust power cycle fluid stream becoming a cool low-pressure power cycle fluid stream” should read “to cool the hot exhaust power cycle fluid stream to form a cool low-pressure power cycle fluid stream” for clarity and consistency.
Claim 1, clause g) should read “to heat the cold high-pressure power cycle fluid stream to form a 1st warm high-pressure power cycle fluid stream and to cool the intermediate heat transfer fluid stream 
Claim 10, clause f) should read “to heat the cold high-pressure power cycle fluid stream to from a hot high-pressure power cycle fluid stream and to cool the intermediate heat transfer fluid stream 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the phrase "or another heat transfer fluid" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "another heat transfer fluid"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). Examiner suggests deleting the above phrase. 
Moreover, the claim recites that the “intermediate heat transfer fluid” may be “hydrocarbons in any state” (including solid?) which appears to introduces a logical conflict rendering the claim indefinite. 
Furthermore, it is unclear if the list is meant to be read as “wherein the intermediate heat transfer fluid is dry air, humid air, nitrogen, argon, or (any other constituent of air, water, steam, or hydrocarbons in any state), a molten salt, a liquid metal or another heat transfer fluid” or “wherein the intermediate heat transfer fluid is dry air, humid air, nitrogen, argon, or (any other constituent of air), water, steam, or hydrocarbons in any state, a molten salt, a liquid metal or another heat transfer fluid.” Clarification is requested.
Regarding claim 12, the phrase "or other natural convection means" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "other natural convection means"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). Examiner suggests deleting the above phrase. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 15 recites “wherein at least a portion of the primary heat transfer fluid is replaced with a combustion or thermal reaction effluent” (emphasis added) thus failing to include all of the limitations of the claim upon which it depends (since the primary heat transfer fluid is being replaced). Examiner suggests amending “is replaced with” with “comprises”. 
Claim 16 is also rejected by virtue of dependency.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-12, 15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peter et al. US 2016/0298500 in view of Dammers et al. DE 102013016461 and Brumbaugh et al. US 2021/0254511.
Regarding claim 10, Peter discloses (see Fig. 2):
A method for generating power, comprising: 
a) providing a heat transfer device 132 having two heat transfer sides;
c) circulating at least a portion of a hot exhaust power cycle fluid stream 140, 142 through a first of the two heat transfer sides of the heat transfer device 132 to cool the hot exhaust power cycle fluid stream 140, 142 becoming a cool low-pressure power cycle fluid stream 146; 
d) circulating at least a portion of the cool low-pressure power cycle fluid stream 146 to a tertiary heat transfer device 135 to reject residual heat from the cool low-pressure power cycle fluid stream 146 to an external system to form a cold low-pressure power cycle fluid stream 137; 
e) pumping or compressing 124 at least a portion of the cold low-pressure power cycle fluid stream 137 to form a cold high-pressure power cycle fluid stream 125; 
f) circulating at least a portion of the cold high-pressure power cycle fluid stream 125 through a second of the two heat transfer sides of the heat transfer device 132 to heat the cold high-pressure power cycle fluid stream 125 to from a hot high-pressure power cycle fluid stream 128; 
h) further heating the hot high-pressure power cycle fluid stream 128 in a heat source 138 to form a very hot high-pressure power cycle fluid stream 129; and 
i) circulating the very-hot high-pressure power cycle fluid stream 129 to an expansion turbine device 102, 104, 106 to form the said hot exhaust power cycle fluid stream 140, 142 and generate power 116.

Peter is silent regarding:
a) providing two or more discreet heat transfer devices, arranged in series, and confined within one or more contained housings that are fluidly connected; 
b) circulating an intermediate heat transfer fluid stream through the housing and about the two or more discreet heat transfer devices; 
c) circulating at least a portion of a hot exhaust power cycle fluid stream about the first of the two or more discreet heat transfer devices to cool the hot exhaust power cycle fluid stream becoming a cool low-pressure power cycle fluid stream and to heat the intermediate heat transfer fluid stream;
f) circulating at least a portion of the cold high-pressure power cycle fluid stream about the second of the two or more discreet heat transfer devices to heat the cold high-pressure power cycle fluid stream and to cool the intermediate heat transfer fluid stream to from a hot high-pressure power cycle fluid stream (Peter discloses a direct recuperator 132, rather than indirect recuperation via an intermediate HTF).
 Dammers teaches (see Fig. 7):
a) providing two or more discreet heat transfer devices 11, 11’, arranged in series, and confined within one or more contained housings that are fluidly connected; 
b) circulating an intermediate heat transfer fluid stream through the housing and about the two or more discreet heat transfer devices 11, 11’ (see intermediate HTF circuit with pump 305; para. [0071] describes this indirect recuperative thermal coupling via another HTF as an alternative to the direct recuperator 11 shown in previous embodiments, e.g. Fig. 5); 
c) circulating at least a portion of a hot exhaust power cycle fluid stream (downstream of turbine 2) about the first 11’ of the two or more discreet heat transfer devices to cool the hot exhaust power cycle fluid stream becoming a cool low-pressure power cycle fluid stream and to heat the intermediate heat transfer fluid stream;
f) circulating at least a portion of the cold high-pressure power cycle fluid stream (downstream of pump 20) about the second 11 of the two or more discreet heat transfer devices to heat the cold high-pressure power cycle fluid stream and to cool the intermediate heat transfer fluid stream to from a hot high-pressure power cycle fluid stream.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the recuperator in Peter (direct recuperator 132) with the indirect recuperator taught by Dammers (two discrete heat transfer devices 11, 11’ with an intermediate HTF) to obtain the same predictable result of providing heat recuperation from the hot expanded fluid to the cold pressurized fluid, since a simple substitution of one known element for another to obtain predictable results is an obvious extension of prior art teachings, and it has been held that an express suggestion to substitute one equivalent for another need not be present to render such substitution obvious; KSR, MPEP 2143 I. B.

The combination of Peter and Dammers is silent regarding:
g) heating a primary heat transfer fluid using an external heat source to provide a heated primary heat transfer fluid; 
h) circulating at least a portion of the heated primary heat transfer fluid to a heat transfer device to further heat the hot high-pressure power cycle fluid stream to form a very hot high-pressure power cycle fluid stream (Peter discloses a heat source 138 but does not specify heating via a primary HTF).
Brumbaugh teaches (see Figs. 6-7):
g) heating a primary heat transfer fluid using an external heat source 60 to provide a heated primary heat transfer fluid 101; 
h) circulating at least a portion of the heated primary heat transfer fluid 101 to a heat transfer device 10 to further heat the hot high-pressure power cycle fluid stream to form a very hot high-pressure power cycle fluid stream.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the heat source in the combination of Peter and Dammers (heating the power cycle fluid via an unspecified heat source 138 in Peter) with that taught by Brumbaugh (heating the power cycle fluid by heat exchange with a primary HTF) to obtain the same predictable result of heating the power cycle fluid, since a simple substitution of one known element for another to obtain predictable results is an obvious extension of prior art teachings, and it has been held that an express suggestion to substitute one equivalent for another need not be present to render such substitution obvious; KSR, MPEP 2143 I. B.

Regarding claims 11-12, the combination of Peter, Dammers, and Brumbaugh teaches:
wherein the intermediate heat transfer fluid is dry air, humid air, nitrogen, argon, or any other constituent of air, water, steam, or hydrocarbons in any state, a molten salt, a liquid metal or another heat transfer fluid (Dammers Fig. 7).
circulating at least a portion of the intermediate heat transfer fluid stream about the two or more discreet heat transfer devices 11, 11’ by using a blower, compressor, pump 305 or natural circulation via temperature difference or other natural convection means (Dammers Fig. 7).

Regarding claim 15, the combination of Peter, Dammers, and Brumbaugh teaches:
wherein at least a portion of the primary heat transfer fluid 101 is replaced with a combustion or thermal reaction effluent 603 (Brumbaugh Fig. 6).

Regarding claims 17-18, the combination of Peter, Dammers, and Brumbaugh teaches:
wherein the power cycle fluid is a supercritical fluid (Peter [0022]).
wherein the power cycle fluid is supercritical carbon dioxide (Peter [0022]).

Regarding claims 19-20, the combination of Peter, Dammers, and Brumbaugh teaches:
wherein the expansion turbine device is divided into two or more stages 102, 104, 106 (Peter Fig. 2).
heating 115 the power cycle fluid stream 108 exiting at least one stage 102 prior to entering a later stage 104, 106 (Peter Fig. 2). 

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peter et al. US 2016/0298500 in view of Dammers et al. DE 102013016461 and Brumbaugh et al. US 2021/0254511 as applied to claim 10 above, and further in view of Huntington et al. US 2019/0301309.
Regarding claims 13-14, the combination of Peter, Dammers, and Brumbaugh is silent regarding:
wherein the flow rate of the intermediate heat transfer fluid stream can be adjusted by using a variable speed and/or variable blade pitch device with the blower, compressor or pump or by using a variable flow restriction device with the blower, compressor, pump or natural circulation.
measuring two or more temperatures and adjusting the intermediate heat transfer fluid flow rate until the sum or difference or both the sum and difference of the two or more temperatures equals a desired setpoint value.
Huntington teaches:
wherein the flow rate of the intermediate heat transfer fluid stream can be adjusted by using a variable speed and/or variable blade pitch device with the blower, compressor or pump or by using a variable flow restriction device with the blower, compressor, pump or natural circulation [0080-0082].
measuring two or more temperatures and adjusting the intermediate heat transfer fluid flow rate until the sum or difference or both the sum and difference of the two or more temperatures equals a desired setpoint value [0080-0082].
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Peter, Dammers, and Brumbaugh with that of Huntington for the advantages of controlling the heat transfer effectiveness of various heat transfer devices and balancing and so avoiding a hot-side or cold-side pinch (Huntington [0080-0082]).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peter et al. US 2016/0298500 in view of Dammers et al. DE 102013016461 and Brumbaugh et al. US 2021/0254511 as applied to claim 15 above, and further in view of Osgerby US 4,498,289.
Regarding claim 16, the combination of Peter, Dammers, and Brumbaugh is silent regarding:
at least one of a catalytic process, a catalyst system and a heat exchange device comprising a catalyst system.
Osgerby teaches:
at least one of a catalytic process, a catalyst system and a heat exchange device comprising a catalyst system (“Burner 14 may comprise a catalytic burner to effect complete combustion of fuel and oxygen” col. 8, l. 18-20).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Peter, Dammers, and Brumbaugh with that of Osgerby for the advantage of effecting complete combustion of fuel and oxygen (Osgerby col. 8, l. 18-20).

Allowable Subject Matter
Claims 1-9 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        08/30/2022